DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec. 10, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed December 10, 2021.
Claims 15-16 have been added.
Claim 2 has been canceled.
Claims 1, 10-11, and 14 have been amended.
Claims 3-9 and 12-13 are in their original or a previous presentation.
Claims 1 and 3-16 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosawa (US PG Pub. 2005/0105828) in view of Mahesh (US PG Pub. 2007/0071294), in further view of Razavi (US PG Pub. 2015/0313480).

Claim 1
	Regarding claim 1, Oosawa teaches
A diagnosis support system, comprising:
Abstract, “The present invention relates to a method and an apparatus for aiding image interpretation, and to a computer-readable recording medium storing a program therefor. More specifically, the present invention relates to a method and an apparatus for aiding comparative image reading between two projection images by aligning projection images generated from two three-dimensional images representing the same subject photographed at different times, and to a computer-readable recording medium storing a program therefor.”
A processor, and a memory coupled to the processor and having stored thereon instructions to be executed by the processor, wherein the processor and the memory cooperate to act as:
Par. [0029], “An image interpretation aiding program stored in a computer-readable recording medium of the present invention causes a computer to function as the image interpretation aiding apparatus described above. In other words, the image interpretation aiding program causes a computer to execute the above-described image interpretation aiding method.”
The computer executing the program is the processor, and the medium upon which the program is stored is the memory.
An acquisition unit configured to acquire first tomographic image data and second tomographic image data
Par. [0112], “The image management server 31 searches the database according to the information that has been received, and obtains the CT image data sets CT1 and CT2. The image management server 31 sends the CT image data sets CT1 and CT2 to the image processing server 11 through the network 50. The image processing server 11 generates images wherein an entire thickness of the subject is projected in an axial direction, a frontal direction, and a side direction by using an MPR (MultiPlaner Reconstruction) method (see Japanese Unexamined Patent publication No. 2002-11000, for example) based on each of the CT image data sets CT1 and CT2, and sends image data sets representing the images to the client PC 41 through the network 50.”
A subtracted image generation unit configured to generate subtracted image data by performing subtraction between the first tomographic image data and the second tomographic image data
Par. [0122]-[0131] describes the specifics of the alignment and subtraction methods performed after the projections have been made according to the input from the user.
Par. [0136], “An image interpretation aiding apparatus 102 of a second embodiment of the present invention will be described next. The image interpretation aiding apparatus 102 generates the projection images by projecting the pixels in the regions specified by the cross sections and the thicknesses in the two CT images representing the same subject but photographed at different times. The image interpretation aiding apparatus 102 then carries out alignment processing on lung fields in the projection images corresponding to each other, and carries out superposition processing on the projection images of the respective CT images having been subjected to the alignment processing.”
A projection image generation unit configured to generate projection image data by performing projection processing on the first tomographic image data and the second tomographic image data
Par. [0121] describes the method the system uses for generating the image projections for both the first set of data and the second set of data. 
A display control unit configured to display a projection image based on the projection image data
Par. [0135], “In this embodiment, the image display means 93 displays the superposed subtraction image.”
A first cross-sectional image of the first tomographic image data corresponding to a coordinate specified on the projection image
Par. [0046]-0050] describes how the comparisons are made by identifying the direction of photography in the first tomographic image data set and rotating the second image data set so that it is roughly aligned with the first image data set. Additional alignment is described later, but the second image and the subtraction image are both aligned with the position and coordinates of the first image. See also par. [0126]-[00128] for a discussion of aligning the individual projections according to an (x,y) coordinate system.
Par. [0135], “The observation target image data sets are sent from the image processing server 11 to the client PC 41 in the image display system 40 via the network 50, and the image display means 93 of the client PC 41 displays the two observation target images on two of the high-definition LCD devices 42 (see FIG. 15), based on the two observation target image data sets. In this manner, the diagnostician can view the two observation target images wherein the entire observation target is projected, together with the superposed subtraction image as the subtraction image between the two observation target images.”
This says that the system has the ability to display projected images of each of the sets of image data and the subtraction image generated by their comparisons in the same orientations specified by the first set of tomographical image data, P1(m).
A second cross-sectional image of the second tomographic image data corresponding to the coordinate specified on the projection image at the same time
Fig. 15B; Par. [0135], “In this case, a second observation target image data set is also output by generation of a second observation target image through projection of pixels in the part in the second CT image data set CT2 specified by the starting and ending positions SP and EP of the second cross section onto a plane parallel to the second cross section.”
The display control unit displaying a cross-sectional image of the second tomographic image data corresponding to the coordinate specifics on the projection image 
Par. [0135], “The observation target image data sets are sent from the image processing server 11 to the client PC 41 in the image display system 40 via the network 50, and the image display means 93 of the client PC 41 displays the two observation target images on two of the high-definition LCD devices 42 (see FIG. 15), based on the two observation target image data sets. In this manner, the diagnostician can view the two observation target images wherein the entire observation target is projected, together with the superposed subtraction image as the subtraction image between the two observation target images.”
Par. [0119]-[0131] discusses aligning the second image so it corresponds to the coordinate specifics of the first image, which is the same coordinate position that the subtracted image will be projected in.
However, Oosawa does not teach
Performing the subtracted image generation prior to generating image projections of the first and second tomographic image data
Performing image processing on the subtracted image data
Wherein a coordinate system of the projection image is different from a coordinate system of the first tomographic image data and the second tomographic image data, and a position of the first cross-sectional image in the first tomographic image data and a position of the second cross-sectional image in the second tomographic image data are specified based on the coordinate specified on the projection image
Mahesh teaches
Performing the subtracted image generation prior to generating image projections of the first and second tomographic image data
Par. [0027], “Then, at step 240, the current and selected historical three-dimensional volumes are subtracted using a three-dimensional subtraction application 130. The three-dimensional subtraction application 130 is used to create a three-dimensional subtracted image (or set of images) by subtracting common image data (e.g. bone) from two or more compared three-dimensional images.”
Performing image processing on the subtracted image data
Par. [0028], “Once the three-dimensional subtracted volume images are displayed on the PACS workstation 110, a user may view the images and/or perform further post-processing, for example, using the PACS workstation 110 and/or using a post-processing application, among other things.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa the ability to perform image subtraction on two sets of three-dimensional image data and perform additional processing on those subtracted volume images, as taught by Mahesh, because it allows a radiologist to analyze sets of three-dimensional image data, comparing them, and assisting the user in visualizing and detecting abnormalities by eliminating unwanted or unnecessary systems (e.g., eliminating bone or comparing before and after applying contrast when studying vascular systems) and identifying any changes between the images of the patient (e.g., identifying or tracking the growth of a tumor or lesion) (see Mahesh, par. [0004], [0013]-[0017]).
Razavi teaches
Wherein a coordinate system of the projection image is different from a coordinate system of the first tomographic image data and the second tomographic image data
Par. [0044], “One or more axes may be defined from the landmarks. For example, a long axis of the RV or LV is defined as a line connecting the apex to the basal point/landmark. A circumferential line is drawn from the basal landmark to the circumferential landmark. The long axis and circumferential line are used to position and orient a transformation coordinate system. For example, the long axis may be used as a Z-axis and the circumferential line is used as the circumferential line of the cylindrical coordinate system. The long axis and circumferential line are used as a basis to convert the point data from a base coordinate system, such as the Cartesian coordinate system, to a coordinate system associated with the regions of interest. For example, location coordinates for point data may be converted from XYZ Cartesian coordinates to longitudinal, radial and circumferential coordinates of the cylindrical coordinates.”
This shows that when viewing a 3D image of a region of interest, the system can use polar or cylindrical coordinates to define the region of interest.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa and Mahesh the ability to have a 3D projection image be represented using a different coordinate system than initial tomographic data, as taught by Razavi, because it allows the system to define the points of the region of interest to be viewed using a coordinate system that is more appropriate for a region of interest to be viewed (see Razavi, par. [0044], “The long axis and circumferential line are used as a basis to convert the point data from a base coordinate system, such as the Cartesian coordinate system, to a coordinate system associated with the regions of interest. For example, location coordinates for point data may be converted from XYZ Cartesian coordinates to longitudinal, radial and circumferential coordinates of the cylindrical coordinates.”).
Razavi further teaches
A position of the first cross-sectional image in the first tomographic image data and a position of the second cross-sectional image in the second tomographic image data are specified based on the coordinate specified on the projection image
Par. [0046], “At 208, the method 200 assigns map points to the circumferential segments as defined at 206. In order to automatically assign each map point, the method determines a corresponding segment of the anatomical map. To do so, in at least one embodiment, the method defines a reference line between the basal landmark and circumferential landmark. The circumferential location of each map point (θm) at a predefined point in the cardiac cycle, such as at the peak of the QRS complex, is compared against the circumferential landmark (θLVOT).”
Par. [0047], “Additionally or alternatively, the navigation system 120 may convert the map points from Cartesian coordinates to a cylindrical coordinate system (e.g., r, θ, Z) when assigning the map points. Various techniques may be used for transforming between the Cartesian and cylindrical coordinate systems. Alternative base coordinate systems may be used instead of the Cartesian coordinate system. Optionally, the map points may be converted to an alternative coordinate system other than the cylindrical coordinate system. For example, the map points may be transformed to the spherical, polar or another system.”
If the map points are converted from Cartesian to cylindrical coordinate systems, then identifying a point on the 3D projection would be identifying a point on the image in the polar coordinates, but the original tomographic data it referred to would be the Cartesian coordinate it would have been converted from.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Razavi the ability to be able to have the points on the tomographic data be specified based on the projection coordinate data, as taught by Razavi, because it allows the system utilize a coordinate system most appropriate for the region of interest to be visualized and allow for conversion between that coordinate system and a base coordinate system used for other image data (see Razavi, par. [0044]-[0047]).

Claim 3
	Regarding claim 3, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 1. Oosawa further teaches
The display control unit displaying the cross-sectional image of the first tomographic image data, the cross-sectional image of the second tomographic image data, and the projection image based on the projection image data by performing the projection image processing on the subtracted image data on a same screen
Par. [0135], “The observation target image data sets are sent from the image processing server 11 to the client PC 41 in the image display system 40 via the network 50, and the image display means 93 of the client PC 41 displays the two observation target images on two of the high-definition LCD devices 42 (see FIG. 15), based on the two observation target image data sets. In this manner, the diagnostician can view the two observation target images wherein the entire observation target is projected, together with the superposed subtraction image as the subtraction image between the two observation target images.”

Claim 4
	Regarding claim 4, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 1. Oosawa further teaches
An operation unit configured to set the coordinate on the projection image
Fig. 8; Par. [0113]-[0118] describes the user’s ability to input the criteria to be examined.

Claim 5
	Regarding claim 5, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 4. Oosawa further teaches
The display control unit updates the cross-sectional image of the first tomographic image and the cross-sectional image of the second tomographic image in a case where the operation unit changes the coordinate on the projection image
Par. [0146], “In the embodiments described above, the observation direction is the photography direction (the axial direction) However, the observation direction is not necessarily limited to the axial direction, and the frontal direction, the side direction or other directions may be used. For example, by selecting an "Oblique Direction Display" box in the right of the screen shown in FIG. 17, cross sectional images viewed from any arbitrary direction other than the axial, frontal and side directions may also be displayed. By adjusting three-dimensional inclination of the cross sectional images with inclination adjustment buttons, the diagnostician may specify the starting position SP and the ending position EP. In this case, information representing how the inclination adjustment buttons are used at the time of inclination adjustment is sent from the image processing server 11 via the network 50, and the image processing server 11 reconstructs the cross sectional images according to the information based on an MPR method. The reconstructed cross sectional images are sent to the client PC 41 via the network 50, and displayed on one of the high-definition LCD devices 42. If the first and second cross sections are specified to be perpendicular to the observation directions desired by the diagnostician as in this case, the subtraction images can be generated from the cross sections useful for observation of an interval change of a disease or the like, which improves diagnostic efficiency for the diagnostician.”
This shows the ability to change the observation direction, which would change the coordinate of the image to be displayed. This causes the system to update the cross sections and the projected image according to the new observation direction.

Claim 6
	Regarding claim 6, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 1. Oosawa further teaches
The projection image generation unit generating the projection image by performing projection processing on the subtracted image 
As stated in the rejection of claim 1, Oosawa does not explicitly teach performing projection processing on the subtracted image, but the combination of Oosawa and Mahesh teaches projection processing on the subtracted image.
The projection processing on the image corresponding to a direction of sight line
Abstract, “In each of the three-dimensional images, pixels in a region specified by a cross section perpendicular to an observation direction and a thickness are projected, and the projection images are generated by repeating the procedure while moving a position of the cross section in the observation direction.”
Par. [0045], “The first (or second) observation direction to the subject refers to a direction in which an observer observes the subject. Therefore, the observer observes cross sections perpendicular to the direction. The observation direction may be any direction. For example, in the case of CT images of a human chest, the observation direction may be an axial direction perpendicular to slices obtained by the photography. Alternatively, the observation direction may be a frontal direction perpendicular to the axial direction, or a side direction. In addition, the observation direction may be a direction that is not perpendicular to the axial direction, that is, an oblique direction.”

Claim 7
	Regarding claim 7, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 1. Oosawa further teaches
An operation unit configured to set the direction of sight line
Par. [0049], “A diagnostician manually specifies the cross sections so as to cause the observation directions to be substantially the same, by using the first and second cross section specification means.”
Par. [0050], “A three-dimensional region of interest is set in either the first three-dimensional image or the second three-dimensional image, and the region is translated and rotated in the other three-dimensional image. Magnitude of displacement and rotation of the region is found when correlation of pixel values satisfies a predetermined reference value between the region in the former three-dimensional image and in a corresponding region in the latter three-dimensional image, and pixels in at least one of the three-dimensional images are rotated and translated according to the magnitude of displacement and rotation.”

Claim 10
	Claim 10 is a process claim that recites an information processing method comprising method steps that are the same or substantially similar to the functions performed by the system of claim 1. Oosawa teaches the following limitations not addressed by the rejection of claim 1:
An information processing method
Par. [0002], “The present invention relates to a method and an apparatus for aiding image interpretation, and to a computer-readable recording medium storing a program therefor.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 11
	Claim 11 is a computer program product claim that recites a non-transitory computer-readable recording medium for causing a computer to execute an information processing method comprising steps that are the same or substantially similar to the steps of the method of claim 10. Oosawa teaches the following limitations not addressed by the rejections of claims 1 and 10:
A non-transitory computer-readable recording medium in which a program for causing a computer to execute an information processing method
Par. [0002], “The present invention relates to a method and an apparatus for aiding image interpretation, and to a computer-readable recording medium storing a program therefor.”
Please refer to the rejection of claims 1 and 10 for additional limitations.

Claim 12
Regarding claim 12, the combination of Oosawa, Mahesh, and Razavi teaches all the limitation of claim 1. However, Oosawa does not teach
A plane direction of the first cross-sectional image and the second cross-sectional image being different from a plane direction of a projection plane of the projection image based on the projection image data by performing projection processing on the subtracted image data
Mahesh teaches
A plane direction of the first cross-sectional image and the second cross-sectional image being different from a plane direction of a projection plane of the projection image based on the projection image data by performing projection processing on the subtracted image data
Par. [0019], “In an embodiment, before three-dimensional subtraction takes place, image registration techniques are used to properly convert and align three-dimensional volume images into the appropriate format. Image registration techniques are used to identify and map points in an image 140 to a reference coordinate system and/or other image 130, for example. Image registration techniques may use extrinsic methods (e.g. artificial objects attached to the patient), intrinsic methods (e.g. patient generated image content), and non-image based methods (e.g. calibrating the equipment used in taking the images), among other things.”
Because Mahesh requires registering the first and second volumes of the first and second image data to a common coordinate system to generate the subtracted image, the projection image from the subtracted image would not share the same plane direction as the first cross-sectional image or second cross-sectional image.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oosawa, Mahesh, and Razavi, in further view of Ryals (US Pat. 5,431,161).

Claim 8
	Regarding claim 8, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 7. However, Oosawa does not teaches
In a case where the operation unit places a pointer on a predetermined position, the display control unit does not update the cross-sectional image of the first tomographic image and the cross-sectional image of the second tomographic image
Ryals teaches
In a case where the operation unit places a pointer on a predetermined position, the display control unit does not update the cross-sectional image of the first tomographic image and the cross-sectional image of the second tomographic image
Col. 52, ln. 36-46, “The user may cine either or both of the series images (of viewports 1610 and 1620) in gated fashion with the use of cine selection regions within the present invention. If the cine function is selected, the circumferential graph will not update. When the cine is stopped, the circumferential graph 1625 updates with the frame that is displayed in the viewport. If only one of the series images is placed in cine motion and then stopped, the series image that was not in motion will advance to the frame number stopped on by the image that was in motion.”
When the user places the pointer in the position to stop the cine function of one or both of the series, the system will set both frames to the images corresponding to the point where the cine was stopped, and will not continue to update the frames with additional images in the series until instructed by the user. This is akin to preventing the cross-sectional images of both the first and second images from updating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Razavi the ability to prevent updating of the cross-sectional images of their respective first and second tomographic image data by the operation unit placing a pointer on a predetermined position (the button to stop the cine function), as taught by Ryals, because it allows the system to analyze a particular region of interest present in the particular image being displayed when the image series was stopped (see Ryals, col. 52, ln. 12-65).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oosawa, Mahesh, and Razavi, in further view of Khare (US PG Pub. 2015/0212676).

Claim 9
	Regarding claim 9, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 4. However, Oosawa does not teach
In a case where the operation unit places a pointer on the projection image, the display control unit does not update the projection image
Khare teaches
In a case where the operation unit places a pointer on the projection image, the display control unit does not update the projection image
Par. [0034], “By using both natural interfaces collectively, there could be dedicated touch gestures for accessing certain commonly used functions for example a single tap for stopping a cine motion of images on a particular study etc. and other actions for example increasing the frame rate of image playback can be accessed through speech commands hence the issue of too many gestures in the system gets resolved.”
Par. [0043], “FIG. 2 also displays a keyboard 230 and a mouse 240 which are utilized to give input to the medical image viewing software.”
Though par. [0034] describes using a tap on a touchscreen, par. [0043] describes the use of a mouse, which would use a pointer and a click to replicate the tap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Razavi the ability to display the projection image based on the projection data without rotating the projection image around the predetermined rotation axis, as taught by Khare because it allows the user to adapt the interface to their own preferences by being able to utilize common input gestures to perform common functions (Khare, par. [0034]).

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oosawa, Mahesh, and Razavi, in further view of Zhou (US PG Pub. 2009/0129641).

Claim 13
	Regarding claim 13, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 1. However, Oosawa does not teach
The display control unit displays the projection image based on the projection image data while rotating the projection image around a predetermined rotation axis
Zhou teaches
The display control unit displays the projection image based on the projection image data while rotating the projection image around a predetermined rotation axis
Par. [0043], “At step 44, projective views, such as MIP views, are constructed for each component volume and for the original volume. A sequence of views can be generated for each component structure by moving the viewpoint around the structure and generating a projection for each viewpoint. The projective view for the original volume is displayed together with the views for one or more the component volumes at step 45. A cine loop of the sequences can also be displayed to provide a user with the sense of the structure being rotated. In clinical use scenarios, it is desirable show all the components and possibly the original un-processed volume as well, in order to avoid misleading the clinician into wrong diagnosis, thus a sequence of projective view can be generated for the unprocessed volume.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Razavi the ability to display the projection image based on the projection image data while rotating the projection image around a predetermined rotation axis, as taught by Zhou, because it “helps a viewer's perception to find the relative 3D positions of object components” when analyzing 2D images (Zhou, par. [0006]; see also Zhou, par. [0005]-[0007]), [0042]-[0043]).

Claim 16
Regarding claim 16, the combination of Oosawa, Mahesh, and Razavi teaches all the limitations of claim 6. However, Oosawa does not teach
The projection image generation unit changes the direction of the sight line at a predetermined time interval and generates a projection image and the display control unit displays the projection image corresponding to the changed direction of the sight line
Zhou teaches
The projection image generation unit changes the direction of the sight line at a predetermined time interval and generates a projection image and the display control unit displays the projection image corresponding to the changed direction of the sight line
Par. [0043], “At step 44, projective views, such as MIP views, are constructed for each component volume and for the original volume. A sequence of views can be generated for each component structure by moving the viewpoint around the structure and generating a projection for each viewpoint. The projective view for the original volume is displayed together with the views for one or more the component volumes at step 45. A cine loop of the sequences can also be displayed to provide a user with the sense of the structure being rotated. In clinical use scenarios, it is desirable show all the components and possibly the original un-processed volume as well, in order to avoid misleading the clinician into wrong diagnosis, thus a sequence of projective view can be generated for the unprocessed volume.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Razavi the ability to change the direction of the sight line at a predetermined interval and generate projection images corresponding to the changed direction of the sight line, as taught by Zhou, because it allows the system to give the user a sense that the volume is rotating (See Zhou, par. [0043]).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oosawa, Mahesh, and Razavi, in further view of Zhou and Khare.

Claim 14
	Claim 14 is a diagnosis support system that recites components that are the same or substantially similar to the components of the system of claim 1. Oosawa teaches the following limitations not addressed by the rejection of claim 1:
An operation unit configured to specify a coordinate on the projection image by a pointer
Fig. 8; Par. [0113]-[0118] describes the user’s ability to input the criteria to be examined.
The combination of Oosawa, Mahesh, and Razavi teaches 
Wherein a coordinate system of the projection image is different from a coordinate system of the first tomographic image data and the second tomographic image data
See rejection of claim 1, where it is taught by Razavi that a system has the ability to convert cartesian coordinates into cylindrical or spherical coordinate systems in order to use the coordinate system best suited for the region of interest
However, Oosawa does not teach
A display control unit configured to display a projection image based on the projection image data while rotating the projection image around a predetermined rotation axis
Zhou teaches
A display control unit configured to display a projection image based on the projection image data while rotating the projection image around a predetermined rotation axis
Par. [0043], “At step 44, projective views, such as MIP views, are constructed for each component volume and for the original volume. A sequence of views can be generated for each component structure by moving the viewpoint around the structure and generating a projection for each viewpoint. The projective view for the original volume is displayed together with the views for one or more the component volumes at step 45. A cine loop of the sequences can also be displayed to provide a user with the sense of the structure being rotated. In clinical use scenarios, it is desirable show all the components and possibly the original un-processed volume as well, in order to avoid misleading the clinician into wrong diagnosis, thus a sequence of projective view can be generated for the unprocessed volume.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, and Razavi the ability to display the projection image based on the projection image data while rotating the projection image around a predetermined rotation axis, as taught by Zhou, because it “helps a viewer's perception to find the relative 3D positions of object components” when analyzing 2D images (Zhou, par. [0006]; see also Zhou, par. [0005]-[0007]), [0042]-[0043]).
Khare teaches
Wherein, in a case where the operation unit places the pointer on the projection image, the display control unit displays the projection image based on the projection image data without rotating the projection image around the predetermined rotation axis
Par. [0034], “By using both natural interfaces collectively, there could be dedicated touch gestures for accessing certain commonly used functions for example a single tap for stopping a cine motion of images on a particular study etc. and other actions for example increasing the frame rate of image playback can be accessed through speech commands hence the issue of too many gestures in the system gets resolved.”
Par. [0043], “FIG. 2 also displays a keyboard 230 and a mouse 240 which are utilized to give input to the medical image viewing software.”
Though par. [0034] describes using a tap on a touchscreen, par. [0043] describes the use of a mouse, which would use a pointer and a click to replicate the tap.
Oosawa above teaches the display control unit displaying the projection image based on the projection image data around a predetermined rotation axis as part of a cine loop. Khare teaches the ability to place a pointer on an image and pause a cine loop.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, Razavi, and Zhou the ability to display the projection image based on the projection data without rotating the projection image around the predetermined rotation axis, as taught by Khare because it allows the user to adapt the interface to their own preferences by being able to utilize common input gestures to perform common functions (Khare, par. [0034]).

Claim 15
Regarding claim 15, the combination of Oosawa, Mahesh, Razavi, and Khare teaches all the limitations of claim 14. Oosawa further teaches
The display control unit displaying a first cross-sectional image in the first tomographic image data and a second cross-sectional image in the second tomographic image data at a position corresponding to the coordinates of a shared point across all images
Par. [0135], “The observation target image data sets are sent from the image processing server 11 to the client PC 41 in the image display system 40 via the network 50, and the image display means 93 of the client PC 41 displays the two observation target images on two of the high-definition LCD devices 42 (see FIG. 15), based on the two observation target image data sets. In this manner, the diagnostician can view the two observation target images wherein the entire observation target is projected, together with the superposed subtraction image as the subtraction image between the two observation target images.”
Par. [0119]-[0131] discusses aligning the second image so it corresponds to the coordinate specifics of the first image, which is the same coordinate position that the subtracted image will be projected in.
However, Oosawa does not teach
The display control unit displaying a first cross-sectional image in the first tomographic image data and a second cross-sectional image in the second tomographic image data at a position corresponding to a coordinate specified based on a position of the pointer
Zhou teaches
The display control unit displaying a 2D images that correspond to the volume being displayed and manipulated at a position corresponding to a coordinate specified based on a position of the pointer
Par. [0040], “An exemplary, non-limiting, parsing algorithm according to an embodiment of the invention is as follows. First, manually mark a delineation boundary surface for an anatomical structure (e.g., kidney) in a medical image and assign anatomical landmarks on the surface. The annotated boundary surface can be represented as a mesh embedded within a 3D image volume. Next, given a new medical image, detect the same set of anatomical landmark points in the medical images. Then, deform every mesh point of the annotated surface onto the new medical image, using a smooth transformation defined optimized by matching up the two sets of anatomical landmarks. Exemplary, non-limiting transformations include an affine transformation and a similarity transformation.”
This shows the ability to convert the coordinates of a 3D volume being displayed to 2D images.
Par. [0043], “At step 44, projective views, such as MIP views, are constructed for each component volume and for the original volume. A sequence of views can be generated for each component structure by moving the viewpoint around the structure and generating a projection for each viewpoint. The projective view for the original volume is displayed together with the views for one or more the component volumes at step 45.”
This shows that the images displayed along with the 3D volume are 2D cross-sectional images that correspond to that location in the 3D volume based on the position of the pointer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Oosawa, Mahesh, Razavi, Zhou, and Khare the ability to display the volume and the corresponding 2D cross-sectional images corresponding to a coordinate based on a position of the pointer, as taught by Zhou, because it allows the system to manipulate the position of a region of interest and display to the user both the processed images and the corresponding original image data for comparison “to avoid misleading the clinician into wrong diagnosis” (Zhou, par. [0043]).

Relevant Prior Art Cited but Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thibaudeau (Christian Thibaudeau, et al., “Fully 3D iterative CT reconstruction using polar coordinates” Med. Phys. Vol. 40, no. 11, pp. 11904-1-12, November 2013 (c) 2013) – Thibaudeau teaches a system for generating a matrix that enables efficient conversion between Cartesian coordinate systems and polar (or cylindrical) coordinate systems by performing ray-tracing in polar coordinate systems and developing a conversion matrix that allows for quick conversion between the separate coordinate systems while reducing loss in the imaging resolution.

Response to Arguments
Prior Art Rejections
Applicant’s additional arguments with respect to claim(s) 1 and 3-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686